5th Court of Appeals
                                                                                                             FILED: 10-21-15
                                                                                         Lisa Matz, Clerk
                                                                 RECEIVED IN
                                                             COURT OF APPE^'S 5th OIST
                                                                 OCT 1 9 2015
                           05-14-01386-CR                          LISA M„.z
                                                             CLERK, 5th DISTRICT
                  IN THE COURT OF APPEALS
               FOR THE FIFTH DISTRICT OF TEXAS
                            AT DALLAS                               FZLED XIM
                                                                    Court of Appeals
                                                                     -0£UiL2015
                                                                   ^ Lisa Matz
                         SHEYENNE LILES,                           Clerk, 5th District
                                       Appellant

                                  v.



                         STATE OF TEXAS,
                                      Appellee

                       Cause No. F13-71006-Q
On Appeal from Criminal DistrictCourt, No. 204 of Dallas County, Texas
            The Honorable Tammy Kemp, Judge Presiding




       APPELLANT'S PRO SE RESPONSE IN OPPOSITION,
        OBJECTION TO COUNSEL'S ANDERS BRIEF, and
            NOTICE OF SUPPLEMENTAL AUTHORITY




                        SHEYENNE LILES,
                          Appellant, Pro Se
                           TDC# 01956109
                            Murray Unit
                       1916 NHwy 36 Bypass
                        Gatesville, TX 76596
TO THE HONORABLE JUSTICES:

       Sheyenne Liles, pro se, brings this Response in Opposition, Objection to Counsel's
Anders Briefand Notice of Supplemental Authority. In support thereof, Appellant cites the
below listed points oferror in favor of Appellant and arguable grounds for relief:

   1) Appellant's trial transcripts were confiscated by prison authorities on September 29, 2015
       and she was thus denied access to the transcripts at a critical stage ofthe appeals process;
   2) Appellate counsel's conclusion that trial counsel rendered effective assistance of counsel
       is in error in that prior to, during and post-trial, all critical stages of the proceedings, trial
       counsel's actions and inactions fell below the necessary standard of competence required
       by STRICKLAND v WASHINGTON. 466 US. 668 (1984), all to Appellant's
       demonstrated prejudice;
   3) Appellant received ineffective counsel when trial counsel failed to challenge the
       indictment and where the indictment was vague and insufficient to advisethe common
       citizen as to what conduct was proscribed;
   4) Specifically, Appellant was denied a fair trial when, despite Appellant's specific requests,
       trial counsel failed to obtain a separation of trials from co-defendant;
   5) Appellant was denied a fair trial when trial counsel bullied, threatened and insisted that
       appellant not testify, despite Appellant's numerous statements that she wanted to tell the
      jury that she was under the influence of a violent pimp since her early teens and that she
      received multiple beatings that resulted in contusions, a broken jaw, 2 broken teeth and a
      hairline fracture;

   6) Appellant was denied a fair trialand sentencing when counsel failed to object to the
      conviction and where thejury failed to make a specific finding that a "deadly weapon"
      was used, thus making a 3 G finding improper;
  7) Appellant was denied a fair trial when trial counsel failed to adequately impeach the
      State's sole witness against her based upon promise of leniency affecting her credibility
      and veracity;
  8) Appellant wasdenied a fair trialand fairsentencing where trial counsel failed to
      subpoena and call as witnesses both at trial and sentencing persons who could verify and
        prove that the Appellant was tortured and beaten as a teen into submission by her vicious
        pimp;
    9) Appellant wasdenied a fair trialand sentencing where trial counsel failed to document
        before thejury her substantial efforts to flee herpimp and starta new life;
    10) That trial counsel erred in failing to adequately argue at sentencing against the excessive
        sentence finally handed down, which sentence punishes the victim and rewards the actual
        perpetrators;

    11) That considering the failure oftrial counsel to present all available mitigating and
        exculpatory evidence and the failure of the state to seek out the truth, there was not
        legally sufficientevidence to support Appellant's conviction,JACKSON v VIRGINIA.
       443 US. 307 (1979);
    12)That appellate counsel was derelict in her responsibility to communicate withthe
       Appellant in that despite several initiatives, appealscounsel failed to communicate with
       Appellant at any time.

                                         CONCLUSION

       Wherefore, Appellant objects to the filing of the Anders Brief, andrequests that the Court
review the trial record, reverse the conviction and remand for a new trial.

                                                             Respectfully Submitted

                                                            ^nmvMrmhi
                                                            Sheyenne Liles, Pro Se
                                                                                   > fO*9-jots
                                                             No. 01956109
                                                             Murray Unit
                                                             1916 NHwy 36 Bypass
                                                             Gatesville, TX 76596


                                    CERTIFICATE OF SERVICE

       This is to certify that on October Q_, 2015, true correct copies ofthis Pro Se motion was
       mailed to: Clerk, Court of Appeals, 5th District of Texas at Dallas, 600Commerce St.,
       Suite 200, Dallas, TX 75202, the Appellate Division ofthe District Attorney's Office,
       133 N Riverfront Blvd., Dallas, TX 75207 by first class mail, and deposited in the prison
       mail receptacle at TDC, Murray Unit, 1916 N Hwy 36 Bypass, Gatesville, TX 76596

                                                                         fpftgr
                                                             SheyennejLiles
 r>&.                     HBxi.Xioai(ka
                         <\X£fAMJ$L
^jjiXsLmsyx                           0

                                  iS^hkb^
                                                  LzILk.
t^XsuuAjK. \Shau     fc-Tmcui- _t£>


fid. 5^._oi^do cMim^-,                              _

K3l<VujLAJjLm cuJdt QCvQjLttu.                |




                                          lQri*j=iSL
                          VA


                           4{44y^fe
                          £
                       l/Ck£i££&.